Citation Nr: 1011092	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-26 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.  

The Veteran's appeal as to the issues listed above arose from 
a May 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a statement received in October 2008, the Veteran withdrew 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2009).  
Accordingly, the Board will proceed without further delay.  
 

FINDINGS OF FACT

1.  The Veteran has hearing loss due to his active military 
service.  

2.  The Veteran has tinnitus due to his active military 
service.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred as a result of active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009). 

2.  Tinnitus was incurred as a result of active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran argues that service connection is warranted for 
bilateral hearing loss, and tinnitus.  He asserts that he has 
hearing loss and tinnitus due to exposure to loud noise 
during duty as an aircraft mechanic.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  
 
The Veteran's service reports show that his rates included AA 
and AN (i.e., aviation-related), and that he served at a NAS 
(naval air station).  

The Veteran's service treatment reports show that in 1966, he 
received treatment for complaints of a right ear ache with 
loss of hearing.  The impression was right otitis media.  In 
1967, he received treatment for a right ear infection and 
pain.  The impression was otitis externa, right.  The 
Veteran's separation examination report, dated in September 
1967, shows that his ears and drums were clinically evaluated 
as normal; an audiogram did not show that he had hearing loss 
in either ear, as defined at 38 C.F.R. § 3.385.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2001 and 2008.  

This evidence includes a QTC report, dated in May 2007, which 
shows that the Veteran reported a history of exposure to jet 
aircraft noise during service as a mechanic, having had 
hearing loss and tinnitus since his service, and that he 
denied a post-service history of exposure to loud noise.  He 
reported working as a fork lift driver for one year following 
service, and working in plant maintenance for 39 years, both 
jobs with use of hearing protection.  On examination, had 
hearing loss in both ears, as defined at 38 C.F.R. § 3.385.  
The examiner stated that an etiological opinion could not be 
provided due to "inconsistent test results and 
discrepancies." 

A report from J.A.U., Au.D., dated in October 2007, and an 
accompanying audiogram, dated in August 2007, show that the 
Veteran reported a history of exposure to jet aircraft noise 
during service as a mechanic, and having had hearing loss and 
tinnitus since shortly after leaving service.  On 
examination, the Veteran had hearing loss in both ears, as 
defined at 38 C.F.R. § 3.385.  The examiner stated, "After 
reviewing the Veteran's service history, it is more likely 
that the veteran's hearing loss and tinnitus are the result 
of his exposure to hazardous noise while in the service."  

A VA examination report, dated in December 2007, shows that 
the examiner stated that the Veteran's C-file had been 
reviewed.  It further shows that the Veteran reported a 
history of duty as a jet aircraft mechanic during service, 
and post-service employment in plant maintenance that did not 
involve exposure to aircraft noise.  On examination, the 
Veteran had hearing loss in both ears, as defined at 38 
C.F.R. § 3.385.  The examiner stated that the Veteran's 
hearing was within normal limits upon separation from 
service, and that it was more likely than not that the 
Veteran's hearing loss and tinnitus were not related to his 
service.  

A report from L.L.I., Au.D., CCC-A, dated in July 2008, shows 
that the Veteran reported a history of duty as a jet aircraft 
mechanic during service, and that he had hearing loss and 
tinnitus since his service.  An accompanying audiogram shows 
that the Veteran had hearing loss in both ears, as defined at 
38 C.F.R. § 3.385.  The examiner stated, "After reviewing 
the veteran's service history [it] is just as likely as not 
that the veteran's hearing loss and tinnitus are the result 
of his exposure to hazardous noise while in the service."  

In summary, the Veteran reports that he was exposed to loud 
noise from jet aircraft during service, and his assertions 
are consistent with his service records.  He reports ongoing 
hearing loss and tinnitus since his service, and that he has 
no post-service exposure to loud noise.  He is competent to 
report such symptoms and history, and his testimony is 
credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
addition, despite the fact that the claimed conditions are 
first shown many years after service, the claims file 
contains two competent opinions that associate the Veteran's 
hearing loss, and tinnitus, with his service.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing 
loss was not noted upon separation, a medial relationship 
between current hearing loss and noise exposure during 
service demonstrates that the veteran incurred an injury 
during service).  In this regard, while the examiners both 
stated that they had reviewed "the Veteran's service 
history," it is unclear what records, if any, were actually 
reviewed.  Nevertheless, while this negatively affects the 
probative value of these opinions, both opinions are 
competent evidence which shows a relationship between hearing 
loss, and tinnitus, and the Veteran's service.  

The Board has considered the December 2007 VA examination 
report, which contains opinions that weigh against the 
claims.  In that report, the examiner appears to primarily 
base her negative opinions on the fact that hearing loss was 
not shown upon separation from service.  However, these 
opinions are contained in two sentences, the do not discuss 
the service evidence as it pertains to tinnitus, and Hensley 
indicates that without more, the fact that hearing loss was 
not shown upon separation from service may not be a 
sufficient basis for a denial of the claim.  It therefore 
appears that the rationale in the VA opinion is inadequate.  
The probative value of this opinion is therefore diminished.  
See e.g., Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from the reasoned analysis that the medical 
professional provides in support of his/her opinion).   

The Board therefore finds that, affording the Veteran the 
benefit of all doubt, that the evidence is at least in 
equipoise, and that service connection for bilateral hearing 
loss, and tinnitus, is warranted.


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

In a letter, dated in April 2007, the Veteran was notified of 
the VCAA, and of his duties to obtain evidence.  Furthermore, 
as the Board has fully granted the Veteran's claims for 
service connection, the Board finds that a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
Veteran is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is granted.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


